Citation Nr: 1605611	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to effective date prior to January 5, 2004 for award of service connection for bilateral knee disability on the basis of clear and unmistakable error (CUE) in a June 1954 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION
The Veteran served on active duty in the United States Army from November 1951 to October 1953.

This matter comes on appeal before the Board of Veterans' Appeal (Board) from a January 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in Salt Lake City, Utah (RO), which denied the benefit sought on appeal.  The Veteran has perfected his appeal as to this matter. 

In December 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

As a procedural matter, the Board notes that this appeal is limited to the question of CUE in a June 1954 rating decision as the basis for an earlier effective date for award of service connection for bilateral knee disability.  The issue of an earlier effective on a traditional basis has already been denied by the Board in a September 2009 rating decision, which was affirmed by a December 2010 Order by the Court of Appeals of Veteran's Claims (Court).  In the September 2009 Board decision, the Board had referred the issue of CUE in the June 1954 rating decision to the Agency of Original Jurisdiction (AOJ) for initial consideration.  Both the Court and the Court of Appeal of Federal Circuit (Federal Circuit) found that a lack of jurisdiction to address the Veteran's assertion of CUE in the prior rating decision as the basis for assignment of earlier effective date.  As such, this current appeal is limited to question of CUE in the June 1954 rating decision.  

During the pendency of the appeal, the Veteran's claims folder was processed using the electronic Virtual VA (VVA) and Veterans Benefits Management Systems (VBMS), and any further consideration should review both systems in conjunction with the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 1954 rating decision, the RO established service connection for bilateral mechanical weak knee. 

 2.  The RO severed service connection for bilateral mechanical weak knee by rating action dated in June 1954. 
 
3.  The June 1954 rating decision failed to demonstrate clear and unmistakable error in the March 1964 rating decision finding that the Veteran's pre-existing bilateral knee disability had been aggravated in service, and such failure was outcome determinative.


CONCLUSION OF LAW

The June 1954 rating decision was clearly and unmistakably erroneous in severing service connection for bilateral mechanical weak knee.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duty to assist and enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

The provisions of the VCAA are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179   (2001) (en banc).  Therefore, the VCAA is not for application in the instant case.

The Veteran seeks entitlement to an effective date prior to January 5, 2004 for the award of service connection of bilateral knee disability.  As discussed in the Introduction, the matter on appeal is limited to question of whether there was clear and unmistakable error (CUE) in a June 1954 rating decision as the basis for assigning an earlier effective for award of service connection.  

The June 1954 rating decision in question severed service connection for disability due to bilateral weak knees on the basis of clear and unmistakable error in a prior March 1954 rating decision that awarded service connection.  A review of the record reflects that the Veteran initiated an appeal to the June 1954 rating decision, but he failed to submit a substantive appeal.  As such, that rating decision became final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

Consequently, that decision only may be revised upon a collateral attack showing that it was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140   (1991). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended "[w]here evidence establishes [CUE]."  The Court defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

 "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993) (emphasis in the original).  The failure to fulfill the duty to assist cannot constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377   (1994). 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the June 1954 rating decision.  38 C.F.R. § 3.105. 

VA law and regulations that were in effect at the time of the June 1954 rating decision provided that basic entitlement to disability compensation could be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 310 (1954); 38 C.F.R. § 3.77 (1954).  

Injury or disease, apart from misconduct disease, noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment were to be conceded to have been aggravated where such disability underwent an increase in severity during service unless such increase in severity was shown by clear and unmistakable evidence, including medical facts and principles, to have been due to the natural progress of the disease.  Aggravation of a disability noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment were not to be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of such disability prior to, during and subsequent to service.  In determinations involving the question of aggravation by service, due regard was to be given the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.63(i) (1954). 

VA regulations pertaining to severance of a service-connected disability are essentially the same as today.  Service connection will be severed only where evidence establishes that the grant was clearly and unmistakably erroneous (the burden of proof being upon the Government) and determinations are vested in the agency of original jurisdiction.  Service connection will not be severed in any case on a change of diagnosis in the absence of the certification hereinafter provided.  38 C.F.R. § 2.1009(d); VAR 1009 (D)(1954).   

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 2.1009(d); VAR 1009 (D)(1954).   

The evidence of record at the time of that June 1954 rating decision included the Veteran's service treatment records (STRs), the report of a March 1954 VA examination, and a March 1954 rating decision. 

The service treatment records show that on his September 1951 enlistment examination the Veteran's lower extremities were marked as abnormal.  It was noted that the Veteran reported a history of recurrent bilateral trick knees following ski injury 2 years ago, with moderate instability and symptoms, despite negative findings on clinical evaluation of the knees.  It was further noted that the Veteran reported that his "knee goes out" but always reduced immediately followed by swelling, and pain, lasting a couple.  He was still able to play restricted football and basketball with support.  He was accepted into service. 

Subsequent service treatment records show treatment for bilateral trick knee complaints.  He was treated on March 20, 1952 for complaints of "trick knee" and locking, but x-ray film was negative for knee abnormalities, except for evidence of ununited epiphysis of tibial tubercle.  He returned the following day as well as three days later with similar complaints, and his knee was wrapped and he was placed on light duty.  He was referred for an orthopedic consultation.  

A March 28, 1952 orthopedic consultation report shows that the Veteran reported right knee injury prior to service while skiing in 1948.  Since then, he reported that he has experienced chronic intermittent dislocation of patella with spontaneous reduction, with the most recent episodes occurring two days ago.  Clinical evaluation revealed no evidence of swelling, and he had full range of motion, but there was evidence of moderate atrophy of the right quadriceps.  It appears that the Veteran underwent physical therapy treatment, as an April 1952 note shows that the Veteran was now able to 46 pounds without difficulty, and his treatment was discontinued. 

Subsequent service treatment records show that the Veteran again presented in December 1952 with complaints of intermittent trick knees and bilateral knee swelling that lasts two to three hours.  He was referred for orthopedic consult but that record is unavailable.  A later December 1952 service treatment record shows that the Veteran again presented with complaints of trick knees, three or four times.  

The Veteran's October 1953 examination prior to separation shows that his knees were evaluated as normal, however, it was noted that he had trick and locking knees, and he refused additional medical treatment at that time.  The Veteran also signed an affidavit that similarly stated that he refused additional medical treatment at the time of his separation.  

In February 1954, VA received the Veteran's application for compensation for disabilities.  He stated that he was treated for internal knee injuries in March 1952 at the medical facility at Fort Lee, Virginia.  His service treatment records were requested, and they were received on March 22, 1954.  

The Veteran was afforded a VA examination on March 18, 1954 in conjunction with his claim.  That examination report shows that he reported a history of a prior left knee injury while skiing, and during his period of  service, he experienced multiple episodes of locking of both knees, which he called "trick knees." During these episodes, the Veteran reported that he would experience sudden discomfort and pain followed by soreness and swelling for a day or two.  Clinical evaluation revealed that all orthopedic findings are normal with the exceptions of the knees.  On range of motion testing, both knees had full range of extension and flexion, and there was no evidence of increased joint fluid or crepitation to active or passive motion in either knee.   The Veteran was able to squat and rise without difficulty.  It is noted that there was abnormal motility in both knee joints.  However, there was no evidence of painful motion in the knees.  The Veteran was diagnosed with mechanically weak knee, bilateral.

A March 19, 1954 VA X-ray filmed showed findings of detachment of large part of tibial tubercle in the right knee, and findings of some prominence of the upper part of the tibial tubercle, without definite detachment, in the left knee.  There was no other abnormality observed on the x-ray film.  

In a March 1954 rating decision, the RO awarded service connection for weak knees bilateral.  The narrative stated that bilateral trick knees were noted at entrance, and there was no treatment for the knees in service.  The VA exam found evidence of mechanically weak knees, bilaterally.  The Veteran was assigned a noncompensable evaluation for his bilateral mechanical weak knee. 

On April 8, 1954, the RO was notified that attempts to locate the Veteran's service treatment records from Fort Lee for knee injuries in February 1952 were unsuccessful.  Later that month, the RO issued a rating decision in which it proposed to sever service connection for bilateral mechanical weak knee because it was granted in clear and unmistakable error.  The RO stated that the similar narrative as discussed in the March 1954 rating decision, and noted that bilateral trick knees were noted at his entrance, there was no treatment in service, the VA examination found weak  knees bilateral, and further stated that there was no evidence of aggravation of his pre-existing condition by his period of service.  
The RO sent the Veteran a letter notifying him of the reasons for the proposed severance and allowing him 60 days to respond. 

In the June 1954 rating decision, the RO finalized the proposed reduction and severed service connection for the bilateral mechanical weak knee.  The Veteran initiated an appeal as to the denial of his claim, but he failed to submit a timely substantive appeal of the matter. 

The Veteran essentially argues that the correct facts in effect in 1954 were not properly considered in the June 1954 rating decision that severed service connection. 

Once service connection has been granted, it can be severed only upon VA's showing that the rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (formerly 38 C.F.R. § 2.1009). 

VA's burden in severing service connection is the same as a claimant's burden in attempting to overturn a final decision on the basis of CUE.  See Baughman v. Derwinski, 1 Vet. App. 563 (1991); see also Graves, supra (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)). 

In this case, the Veteran must show that RO's June 1954 determination of CUE in the March 1954 rating decision was itself the product of CUE.  Although VA had a very high burden to meet in the March 1954 rating decision, the Veteran now bears the high burden of establishing CUE in the June 1954 decision.  Id.   

In the June 1954 rating decision, the RO found that there was no treatment in service and  no evidence of aggravation of his pre-existing condition by his period of service.  However, there is no indication that the RO considered numerous service treatment records identified above that show treatment for complaints of episodes of "trick knees" with swelling and soreness for several days, or March 1952 service x-ray evidence of right tibial tubercle abnormality during his period of service. 

The question becomes whether the failure to consider the correct evidence was outcome determinative.  The March 1954 VA examination showed that the clinical evaluation of the Veteran's knees revealed he had full range of motion without evidence of swelling or painful motion, which might be argued, providing evidence that there was no increase in the underlying disability during service.  That examination, however, also showed the presence of additional bilateral knee disability, in the form of instability on clinical evaluation and x-ray evidence of bilateral tibial tubercle abnormality.  This examination could not, therefore, be read as supporting a finding of no increase in bilateral knee disorder during service. 

Regulations then, as now, created a presumption that any increase in disability during service, demonstrated aggravation unless there was a specific finding that the increase was due to natural progression.  38 C.F.R. § 3.63 (i) (1954) (now 38 C.F.R. § 3.306).  There was no finding of natural progression at the time of the severance. 

The RO did find in June 1954, that the Veteran's bilateral knee disorder was not aggravated by his period of service, but the RO failed to discuss the in-service medical evidence of increased bilateral knee problems.  The Board is cognizant that mere disagreement with how the evidence was weighed is generally insufficient to establish clear and unmistakable evidence.  However, the 1954 decision must also be viewed in the context of the high evidentiary burden that VA had to meet to support the conclusion that severance was warranted.  In order to support the severance, the evidence would have to have been clear and unmistakable on the question of aggravation beyond the natural progression of the disease in June 1954.  Otherwise, the March 1954 grant of service connection would not have been the product of clear and unmistakable error. 

For these reasons, the Board finds that the failure to consider evidence of aggravation during service was outcome determinative.  In view of the above, the Board finds that the June 1964 severance of service connection for bilateral mechanical weak knee was clearly and unmistakably erroneous.  Accordingly, the claim must be granted.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2015).


ORDER

Service connection for bilateral mechanical weak knee was erroneously severed in June 1954; the appeal is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


